Citation Nr: 1428921	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Charles Binder, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 28, 1978, to December 13, 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board obtained a Veterans Health Administration (VHA) expert medical opinion in March 2014 and gave the Veteran and his representative 60 days to review it and send any additional evidence in April 2014.  


FINDING OF FACT

The Veteran's current acquired psychiatric diagnosis is of a depressive disorder which clearly and unmistakably existed prior to his November 1978 service entrance, and clearly and unmistakably was not permanently aggravated beyond the natural progression of the disorder in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided through August 2008 and April 2009 letters to the Veteran.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in August 2008, May 2013, and March 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The medical opinions and/or examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render the necessary medical opinions in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service and 2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an "as likely as not" standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

The provisions of 38 C.F.R. § 3.306 indicate that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Upon review of the service treatment records, the Board finds that the Veteran's current depressive disorder was not noted upon entry into service.  Accordingly, the presumption of soundness for this condition on service entrance attaches.  

The evidence, however, indicates that the Veteran's current depressive disorder clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated by such service, with any in-service increase being due to the natural progression of the disease.  

The VA examiner in August 2008 indicated, after reviewing the record and examining the Veteran, that there was no indication in the Veteran's service treatment records that his depression was aggravated by his service.  This is an implicit indication that he felt that the Veteran's depression existed prior to service.  The VHA examiner who performed a thorough review of the evidence in March 2014 noted that the VA examiner in August 2008 felt that the Veteran's depressive disorder existed prior to service; noted a December 1986 psychiatric evaluation which documented that the Veteran's psychiatric history began when he was 13, 14, or 15; and noted that another health care provider in January 1987 had noted that the Veteran suffered anxiety and depression since age 10.  The Veteran had further indicated in August 1996 that mental illness, depression, and anxiety began in 1970 and caused poor attendance in school and emotional and behavioral problems at home and school.  Based on this information, the VHA examiner concluded that the Veteran's depressive disorder clearly and unmistakably existed prior to his entry into active service.  

Other than the service entrance examination report, the only other competent evidence against a finding that the Veteran's depressive disorder did not exist prior to service was from J. Kanji, M.D. in May 2012.  Dr. Kanji stated that after reviewing all of the Veteran's psychiatric records, it is apparent that he did not have any psychiatric history prior to service.  This clearly and plainly is inaccurate, however, as reflected by the contents of the reports mentioned above.  Dr. Kanji's implicit opinion that the Veteran did not have depressive disorder prior to service is therefore found to have no probative value, as it was clearly based on false information.  

After reviewing the totality of the pertinent evidence, the Board further finds that there clearly and unmistakably was no aggravation of the preexisting depressive disorder during service, and that any in-service increase in the severity of the pre-service depressive disorder was due to the natural progress of the disease.  As noted by the VHA examiner in March 2014, while in service in December 1978, the Veteran was seen for the second time, with physical complaints of chest pain.  While he was noted to appear very depressed by the health care provider who first saw him, apparently over the illness of his grandmother, as noted by the VHA examiner, that health care provider did not appear to be a psychiatrist, as that health care provider referred the Veteran for psychiatric evaluation.  The ensuing mental health evaluation, moreover, did not discover the presence of an affective disorder.  The Veteran's mental status examination was actually found to be consistent with a personality disorder with depressive features, and the evaluator indicated that there was no evidence of current major affective disorder, and that the Veteran exhibited no suicidal or homicidal ideation.  The VHA examiner noted that "appearing depressed" is distinctively different than "being depressed," especially when the observation is made by someone other than a mental health provider.  The VHA examiner concluded based on a review of the evidence, for reasons adequately explained, that the Veteran's depressive disorder clearly and unmistakably was not aggravated by his service or that any increase in disability was due to the natural progress of the disease.  

The evidence shows that the Veteran claimed in August 2008 to have had a 2-week long psychiatric hospitalization in service, with a suicide attempt.  However, as the VHA examiner noted in March 2014, there are no service records to support such claims, and during all of the evaluations reviewed prior to 2008, there was no mention of a psychiatric hospitalization or suicide attempt during service.  The VHA examiner further noted that until the current claim for service connected disability began, treatment records were noticeable for the absence of mention of service, that up until 2005 or 2006, all psychiatric care was obtained in civilian hospitals, and in all of those treatments except for one, there was no mention at all that the Veteran served in the military or that he attributed ongoing psychological difficulties to his time in service.  The sole evaluation mentioning service was in December 1986, in the context of seeking disability.  Absent from the evaluation was evidence that the Veteran's military service had aggravated or contributed to depressive symptoms or disability.  Furthermore suicidality is rebutted by the in-service mental health evaluation report.  

In harmony with the opinion from the VHA examiner from March 2014, a VA examiner in May 2013 found that the Veteran's current psychiatric disability was clearly and unmistakably not made permanently worse by service.  That examiner's reasons for that opinion included the lack of mental health treatment following the Veteran's administrative discharge from service for at least 2 years, his complaints in service of depressed mood because of his grandmother's illness (which were distinct from and dissimilar to his subsequent psychiatric complaints), and that his post-service hospitalizations were for signs and symptoms that were not present at the time of his in-service psychological evaluation, including substance dependence and associated mood disorder.  That examiner further noted in support of his opinion that the Veteran began complaining of anxiety and depression related to his grandmother's illness within 5 days of his induction, suggesting his service was not the source of his anxiety and depression, and that the Veteran's brief time in service would not likely have aggravated any underlying condition.  

Likewise, a VA examiner in August 2008 found that the Veteran's depressive disorder was unlikely related to service.  He noted that there was no indication in the Veteran's service treatment records that his depression was permanently aggravated by service, and that the Veteran's account of being hospitalized in service was wholly inconsistent with his service treatment records.  

Dr. Kanji in May 2012 indicated that the Veteran's psychiatric condition would have been severely aggravated during his brief period of service.  That opinion was supported only by the notation in December 1978 that the Veteran was very depressed, and that subsequently that illness rendered him unfit for duty.  However, the VHA examiner in March 2014 noted that the impression that he appeared very depressed was likely not from a psychiatric health care provider, and so it was lacking in significant probative value, and that the mental health care provider who evaluated him in service found no affective disorder.  Dr. Kanji reports that major depressive disorder rendered the Veteran unfit for duty.  Dr. Kanji's opinion did not take the findings of the service mental health evaluator into consideration.  The service mental health care provider found only a personality disorder to be exhibited on examination at that time, and recommended discharge from the Navy based on that disorder.  The service report is deemed more probative, as it was made at the time the Veteran was examined in service, by the mental health provider who evaluated him and considered the findings in existence at the time.  

The report from Dr. Kanji is lacking in any probative value.  It does not demonstrate familiarity with all of the important facts, and is based on incorrect assumptions.

As the evidence shows that the Veteran's depressive disorder clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by service, the presumption of soundness on service entrance is rebutted.  In essence, service incurrence has not been established and service connection is not warranted.  

While during the course of the claim the Veteran has argued in favor of service connection for his current depressive disorder, he is a layperson, whereas the issues of when his depressive disorder was manifest and whether it was aggravated by service are complex medical matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The representative noted in April 2012 that there are no medical records confirming a psychiatric diagnosis prior to enlistment.  However, there is an adequate basis at this point to conclude that the Veteran's depressive disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by his service.  The representative argues that all of the extensive psychiatric hospitalizations began after the Veteran's service discharge.  However, this does not demonstrate that his depressive disorder was incurred or aggravated in service.  Adequate reasons were given by the VHA examiner in 2014 as to why there was no service aggravation of the preexisting depressive disorder, and the evidence otherwise shows that it clearly and unmistakably existed prior to service.  The representative also argues, in support of a service aggravation, that the Veteran was discharged from service due to depression.  However, a careful review of the evidence shows that his personality disorder is what resulted in his service discharge, and that there was no evidence of an affective disorder when he was examined in service.  

The Veteran argued in May 2011 that there are no records that support a pre-existing mental disorder, and that he had complete mental breakdown in service.  However, the evidence now of record clearly and unmistakably demonstrates that he had depressive disorder prior to service, and the evidence also shows that he did not have a mental breakdown in service.  A personality disorder was diagnosed by the mental health care provider in service.  The Veteran argued in August 2008 that he was not aware of any mental illness prior to service.  However, the medical evidence clearly and unmistakably shows that depressive disorder existed prior to service.  He also argued that the stress of a regimented environment triggered his emotional and mental state of mind.  However, there is no support for this in the service treatment records.  The mental health evaluator found, after mental status examination, psychodiagnostic test data, clinical history, and observed behavior patterns, that he had a personality disorder with depressive and schizoid features which existed prior to service.  

Service connection is not warranted for any psychiatric disorder other than depressive disorder, either.  Posttraumatic stress disorder has been mentioned but is not diagnosed in accordance with DSM-IV, as required by 38 C.F.R. § 3.304, and under 38 C.F.R. § 3.303(c), the diagnosed personality disorder is not considered a disease or injury subject to service connection.

The benefit of the doubt doctrine is not for application, as there is no material issue for which the evidence is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, the claim should be denied.


ORDER

Service connection for a psychiatric disorder is not warranted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


